Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2013/0345739) in view of Ferrera et al. (US 2011/0160757).
Regarding claim 1, Brady et al. disclose a system (Figure 52a) for removing objects from an interior lumen of an animal (¶[0001]), the system comprising: a pull wire (2109) having a proximal end and a distal end; a distal body (2101) attached to the pull wire, the distal body comprising an interior (housing 2117), a proximal end, a distal end, a distal body length extending from the proximal end to the distal end, a proximal hub (2103) forming the proximal end of the distal body, a basket (2122) comprised of a plurality of cells (unlabeled diamond shaped cells of 2104, 2105 or 2106) formed by a plurality of basket strips (unlabeled struts forming cells), a plurality of proximal strips (unlabeled proximal struts connected to 2103), and a distal hub (2119) forming a distal end of the basket, the basket comprising a basket interior (housing 2117), each proximal strip having a proximal end attached to the proximal hub, and a distal end attached to a cell (evident from Figure 52a), the distal body having a relaxed state wherein the distal body has a first height and a first width, and a collapsed state wherein the distal body has a second height and a second width, the second height less than the first height, the second width less than the first width (¶[0615]; [0621]); and a catheter having an interior, a proximal end leading to the interior and a distal end leading to the interior, the catheter configured to envelope the distal body when the distal body is in the collapsed state (¶[0609], [0621]), wherein, in the relaxed state, the basket comprises a first pair of distal crowns (unlabeled and unconnected 2 peaks of basket section 2104) not attached to another cell of the basket and pointing generally in the distal direction, the first pair of distal crowns located approximately the same distance from the proximal hub and approximately 180 degrees relative to each other (evident from Figure 52a), and further wherein the basket further comprises a second pair of distal crowns not attached to another cell of the basket (unlabeled and unconnected 2 peaks of basket section 2105) and pointing generally in the distal direction, the second pair of distal crowns located distally relative to, and approximately 90 degrees relative to, the first pair of distal crowns (¶[0614]), the distal crowns in the second pair of distal crowns located approximately the same distance from the proximal hub (evident from Figure 52a).
Brady et al. fail to disclose that the pull wire is comprised of a biocompatible metallic material
	However, Ferrera et al. teach that a pull wire (605) for a similar distal body can comprise a biocompatible metallic material (Figure 6C; ¶[0184).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the pull wire of Brady et al. from one of the biocompatible metallic materials of Ferrera et al. in order to avoid any allergic or other adverse reaction that might occur if using a non-biocompatible material.
Brady et al. fail to disclose that the catheter is comprised of a biocompatible polymeric material.
However Brady et al. disclose another embodiment of a delivery catheter (18/19; Figure 1b) of their invention comprising a biocompatible polymeric material which allows the catheter to have a narrow, low-friction lumen for passing fragile objects (¶[0510]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the catheter housing the embodiment of Figure 52a of Brady et al. from the material(s) of Figure 1b in order to reduce friction between the distal body and catheter interior.
Brady et al. fail to disclose for the Figure 52a embodiment that each of the distal crowns comprises an x-ray marker as claimed.
However, Brady et al. disclose that the above embodiment may comprise radiopaque markers attached to crowns as in Figures 43a-43f (paragraphs 0614 and 0587).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided markers on the distal crowns of Figure 52a as in Figures 43a-43f as claimed in order to enhance visibility of the device during delivery and deployment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771